      Case 2:20-cv-00128-RMP     ECF No. 18    filed 05/27/20   PageID.120 Page 1 of 4


1

2                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


3                                                                 May 27, 2020
                                                                       SEAN F. MCAVOY, CLERK
4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     DOUBLE COIN TYRE GROUP,
      INC., a Chinese corporation, and            NO: 2:20-CV-128-RMP
8     CHINA MANUFACTURERS
      ALLIANCE, LLC, a California                 TEMPORARY RESTRAINING
9     limited liability company,                  ORDER AND ORDER SETTING
                                                  PRELIMINARY INJUNCTION
10                             Plaintiff,         HEARING

11          v.

12    SANTOS V. GARZA, an individual,
      and DOES 1-10,
13
                               Defendants.
14

15         BEFORE THE COURT is the Motion for Temporary Restraining Order and

16   Motion for Preliminary Injunction, ECF No. 11, by Plaintiffs Double Coin Tyre

17   Group Ltd. (“DCTG”) and China Manufacturers Alliance LLC (“CMA”). Also

18   before the Court is the Stipulation, ECF No. 17, of Defendant Santos Garza and

19   Plaintiffs to entry of the Temporary Restraining Order pending a hearing on the

20   Motion for Preliminary Injunction, ECF No. 11, on June 18, 2020.

21



     TEMPORARY RESTRAINING ORDER ~ 1
      Case 2:20-cv-00128-RMP       ECF No. 18     filed 05/27/20   PageID.121 Page 2 of 4


1          Based on the Plaintiffs’ Motion, ECF No. 11, and the papers on file with the

2    Court, and based on the parties’ Stipulation, the Court finds as follows for purposes

3    of entry of the Temporary Restraining Order only:

4          A.     Plaintiffs are likely to prevail on the merits of their claim that

5    Defendant Garza’s sale of “Uble Coin” tires and/or other gray market Double Coin

6    tires infringes DCTG’s valid trademarks, including Trademark Registration Nos.

7    1,363,253 and 3,335,547;

8          B.     Plaintiffs have demonstrated that they will suffer irreparable harm to

9    their goodwill and reputation because the gray market tires being sold by

10   Defendant Garza do not meet the Federal Motor Vehicle Safety Standards and are

11   of lesser quality than the Double Coin tires that Plaintiffs import and sell;

12         C.     The balance of equities favors Plaintiffs because they will suffer

13   irreparable harm whereas Defendant Garza will be prevented from selling products

14   that should not be sold in the first place; and

15         D.     An injunction is in the public interest to protect Plaintiffs’ valid

16   trademark rights and to protect end users of the gray market tires at issue.

17         Accordingly, IT IS HEREBY ORDERED that:

18         1.     Defendant Garza, his agents, employees, and attorneys, and any other

19   persons in active concert or participation with Defendant Garza are hereby

20   enjoined and restrained as follows:

21



     TEMPORARY RESTRAINING ORDER ~ 2
      Case 2:20-cv-00128-RMP         ECF No. 18    filed 05/27/20   PageID.122 Page 3 of 4


1                 a.       Defendant Garza, et al. shall not market, sell, or distribute any

2    tires bearing the name “Uble Coin” or containing a manufacturer code belonging to

3    Plaintiff DCTG or one of its subsidiaries;

4                 b.       Defendant Garza, et al. shall not destroy any tires with the

5    name “Uble Coin” or containing a manufacturer code belonging to Plaintiff DCTG

6    or one of its subsidiaries in Defendant’s possession, custody, or control and

7    instead, Defendant Garza, et al. shall keep and store all such tires until the trial on

8    this action occurs.

9                 c.       Defendant Garza, et al. shall not destroy any records regarding

10   the sales of tires with the name “Uble Coin” or containing a manufacturer code

11   belonging to Plaintiff DCTG or one of its subsidiaries in Defendant’s possession,

12   custody, or control and instead, Defendant Garza, et al. shall keep and store all

13   such records until the trial on this action occurs.

14         2.     An evidentiary hearing on the issuance of a preliminary injunction

15   shall occur by video conference on June 18, 2020, at 1:30 p.m. Any response

16   from Defendant shall be filed by June 9, 2020. Any reply from Plaintiffs shall be

17   filed by June 12, 2020. Case participants will be provided with separate call-in

18   details by private email from the Court's staff to use for this video conference.

19   Non-parties may call the Court's public conference line at 1-888-363-4749, access

20   code 4939688 # (no security code required), five minutes before the scheduled

21



     TEMPORARY RESTRAINING ORDER ~ 3
      Case 2:20-cv-00128-RMP     ECF No. 18    filed 05/27/20   PageID.123 Page 4 of 4


1    conference time. P arties on the phone MUST MUTE THEIR PHONES and NO

2    RECORDING OR REBROADCASTING IS PERMITTED.

3          3.    The Court finds that no security shall be required of Plaintiffs.

4          IT IS SO ORDERED. The District Court Clerk is directed to enter this

5    Temporary Restraining Order and provide copies to counsel.

6          DATED May 27, 2020.

7                                               s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
8                                               United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20

21



     TEMPORARY RESTRAINING ORDER ~ 4
